DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.

2.	This office action is in response to the amendment filed on 08/20/2021.
Status of Claims
 3.	Claims 1-3, 5-14, 16 and 24-25 are pending.
	Claims 1, 10 and 16 have been amended.
Claims 24 and 25 are new added claims.	
Claim 4 is canceled.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 6, 9, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 14, 15, 17 and 18  of U.S. Patent No. 10,219,009. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Examined application 16/247943
Patent 10,219,009
Claims 1, 10 and 16:  A system for streaming panoramic video in a social media environment, the system comprising: at least one processor; and a non-transitory  includingexecuted client application being configured to: receive, over a network, a message regarding a live broadcast from a social media platform in response to the live broadcast being shared on the social media platform, wherein a user account associated with the client application executed on the mobile computing device is connected in a connection graph to a user account that shared the live broadcast, the connection graph storing relationships between user accounts of the social media platform; join the live broadcast ; and AMENDMENT AND RESPONSE AND SUMMARY OF EXAMINER INTERVIEWPage 3 correlate a time of a user gesture taken with respect to the display screen on which the first or second portion of the panoramic video is displayed with a frame of the live broadcast,  the user gesture including a tap on a portion of the AMENDMENT AND RESPONSE AND SUMMARY OF EXAMINER INTERVIEWPage 3display screen that includes the first or second portion of the panoramic video; and provide, to the social media platform, an identifier corresponding to the user gesture, the correlated time being used by the social media platform to associate an engagement with a particular time in the live broadcast.



 internalinternal 
Claim 4. The computing device of claim 1, wherein the interactive streaming application is configured to receive an indication of a physical orientation of the computing device, and switch to the second viewing angle based on the indication.
 including a broadcasting client configured to enable the body- mounted camera to communicate directly with the social media platform, the broadcasting client defining at least one of an application programming interface (API) or software development kit (SDK); transmit, by the social media platform, a message regarding the live  the body-mounted camera in a connection graph, the connection graph storing relationships between user accounts of the social media platform; receive an indication that the user has joined the live broadcast;  stream, over the network, a first slice of the panoramic video of the live broadcast to be displayed by the client application on a display screen of the mobile computing device; and stream, over the network, a second slice of the panoramic video of the live broadcast to be displayed by the client application on the display 



The differences between a claim in the examined application compared to a claim in the conflicting patent is the limitation: “the second user-provided engagement being associated with a second timestamp in the first video stream such that the display of the second icon is triggered at a time indicated by the second timestamp, wherein the first icon is removed from the display screen when a predetermined interval elapses after the time indicated by the first timestamp, and the second icon is removed from the display when a predetermined interval elapses after the time indicated by the second timestamp” The reasons for concluding that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the conflicting patent.
Response to Arguments
5.	Claims 1-3, 5-16 and 24-25 would be allowable if Double patenting rejection is overcome. A timely filed terminal disclaimer in compliance with 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 9, 2021